                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

JONATHAN PARKER,

      Plaintiff,

v.                                                Case No. 3:17cv150-LC-CJK

MARK T. RAAB,

     Defendant.
_________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated February 20, 2019. (Doc. 38). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendant Raab’s Motion for Summary Judgment (doc. 34) is

GRANTED.
                                                                            Page 2 of 2


       3.     The clerk is directed to enter judgment in favor of defendant Raab and

against plaintiff.

       4.     The clerk is directed to close the file.

       DONE AND ORDERED this 5th day of March, 2019.




                                  s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv150-LC-CJK
